The judgment of the Supreme Court was entered, February 10th 1879,
Per Curiam.
A court of equity has a large discretion as to costs. It can always place a party under terms who applies to the chancellor for that which is only grantable of grace. When, therefore, the plaintiff in error, Kase, applied to be made a party to the proceedings in equity, he submitted himself to whatever the court might see fit to direct in regard to his application. It was highly reasonable that he should pay the expense of it if he did not succeed. He accordingly, with Thompson, the other plaintiff’ in error, gave bond conditioned to pay the costs attending the proceedings before the master, to whom his application had been referred, and it was entirely competent for the court to determine the amount of •the master’s fee. Judgment affirmed.